Citation Nr: 1828851	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  15-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUES

1.   Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a non-VA hospitalization at Harborview Medical Center on July 7, 2013.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses for non-VA ambulance services with American Medical Response on July 7, 2013.

3.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a non-VA hospitalization through University of Washington Physicians on July 7, 2013.


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from July 1984 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran is service-connected for tinnitus and hearing loss, but was not treated for either of these service-connected disabilities at the time of the July 7, 2013 private hospitalization in question.  

2.  Although the Veteran was enrolled in the VA health care system in Puget Sound, Washington at the time his non-VA treatment was furnished at Harborview Medical Center on July 7, 2013, he had not received VA medical services under the authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of the non-VA treatment.    


CONCLUSIONS OF LAW

1.  The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred during a non-VA hospitalization at Harborview Medical Center on July 7, 2013.  38 U.S.C. §§ 1725(b)(2), 5107 (2012); 38 C.F.R. § 17.1002(d) (2017).

2.  The criteria are not met for payment or reimbursement of unauthorized medical expenses for non-VA ambulance services with American Medical Response on July 7, 2013.  38 U.S.C. §§ 1725(b)(2), 5107 (2012); 38 C.F.R. § 17.1002(d) (2017).

3.  The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred during a non-VA hospitalization through University of Washington Physicians on July 7, 2013.  38 U.S.C. §§ 1725(b)(2), 5107 (2012); 38 C.F.R. § 17.1002(d) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Regardless, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  38 C.F.R. §§ 3.159(b)(3)(ii), (d)(3); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the Veteran's unauthorized medical expenses claims are being denied as a matter of law because at the time the private emergency treatment was furnished, the Veteran had not received VA medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the private emergency treatment.  See 38 C.F.R. § 17.1002(d) (2017).  This fact is undisputed.  

Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the unauthorized medical expenses issues on appeal.  See 38 C.F.R. § 3.159(b)(3)(ii), (d)(3) (2017).  

II.  Law and Analysis

On the evening of Saturday, July 7, 2013, at 7:21pm, the Veteran was in a supermarket when he accidentally dropped a 22oz. beer bottle on his left foot.  The bottle shattered onto the floor of the supermarket, but a shard of glass cut the Veteran's left foot.  Several bystanders came to his aid to stop the bleeding from the laceration.  But in the process the Veteran had a syncopal episode and fell.  He hit his head, causing a hematoma on the back of his head.  He lost consciousness, regained it shortly, and was brought by ambulance services from American Medical Response to a private hospital - Harborview Medical Center.  A computed tomography (CT) scan of the head revealed a large left occipital subgaleal hematoma.  There was no intracranial bleeding seen on the CT scan.  Sutures were placed in the wound.  He was able to walk without difficulty when leaving the ER.  The final diagnosis was a laceration of the leg.  He only remained at the hospital for several hours.  The hospitalization and treatment were for a non-service connected condition.  

When a veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C. § 1728 and 38 U.S.C. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

In the instant case, because the treatment in question was rendered for nonservice-connected disability, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C. § 1728(a).  Although the Veteran is service-connected for hearing loss and tinnitus, he was not treated for these service-connected disabilities at the time of the July 7, 2013 private hospitalization and ambulance services in question.  Rather, he was hospitalized for a nonservice-connected head injury and left foot laceration.  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, or that he had a total disability permanent in nature resulting from his service-connected disabilities, or that his nonservice-connected problems were associated with and aggravating his service-connected disabilities, which in certain instances might have qualified him under 38 U.S.C. § 1728.  See also 38 C.F.R. § 17.120(a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C. § 1725.

Pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C. § 1725 (2012); 38 C.F.R. §§ 17.1000-17.1008 (2017).  The Veteran has requested reimbursement for his unauthorized medical expenses for his private hospitalization and ambulance services at Harborview Medical Center on July 7, 2013.  It is undisputed his private hospitalization and ambulance services were rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  It is also undisputed the nearest VA facilities were not feasibly available on the evening of July 7, 2013, as the private ambulance informed him they would not drive him to the nearest VA facility.  Once the Veteran was stabilized at the private hospital, he was discharged immediately.  Therefore, the Veteran meets these particular substantive requirements for payment or reimbursement of medical expenses at a non-VA facility.  See 38 C.F.R. §§ 17.1002 (a)-(c). 

However, the central issue in this case is the following: there are eight conditions that must be met prior to payment or reimbursement of unauthorized medical expenses.  One of the necessary conditions states that at the time the private emergency treatment and ambulance services were furnished, the Veteran was enrolled in the VA health care system and had received VA medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 U.S.C. § 1725(b)(2)(B); 38 C.F.R. §17.1002(d) (2017).  

In this regard, the VAMC confirmed that the Veteran was indeed enrolled in the VA health care system for Puget Sound in the months prior to his July 2013 hospitalization.  However, VA administrative records confirm that he did not receive any VA medical services until July 17, 2013, which is 10 days after the July 7, 2013 private hospitalization in question.  The Veteran has acknowledged this fact.  See April 2014 NOD; June 2014 Veteran statement; and November 2014 VA Form 9.   

As such, the Veteran does not meet one of the necessary criteria for payment or reimbursement under section 1725 (i.e., he did not receive VA medical services within the 24-month period preceding the furnishing of the private emergency treatment).  Therefore, it is not necessary to analyze whether his claim meets any of the other section 1725 requirements.  See again 38 C.F.R. § 17.1002(a)-(h) (2017).  

In making this determination, the Board acknowledges the Veteran's statements that he was unaware of the requirement that he must receive VA treatment in the 24 months prior to any private emergency treatment.  He says he would have gone to a VA hospital, but the private ambulance service forced him to go to the private facility on July 7, 2013.  He had enrolled in the VA healthcare system earlier in 2013, but did not set up his first visit with VA primary care personnel.  He was new to the VA system.  He says it is unfair to deny him reimbursement.  The fall did not result from any preexisting conditions, and therefore it is not relevant to having any prior VA treatment within 24 months.  VA treatment within 24 months of the accident would not have prevented the July 7, 2013 emergency.  After the accident, he has been using VA exclusively for all his medical needs.  He has asked for "forgiveness."  See April 2014 NOD; June 2014 Veteran statement; and November 2014 VA Form 9.   

However, the law is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)).  VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  Although the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C. § 7104(c).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

There simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claims for reimbursement must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a non-VA hospitalization at Harborview Medical Center on July 7, 2013, is denied. 

Payment or reimbursement of unauthorized medical expenses for non-VA ambulance services with American Medical Response on July 7, 2013, is denied.

Payment or reimbursement of unauthorized medical expenses incurred during a non-VA hospitalization through University of Washington Physicians on July 7, 2013, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


